141 Ga. App. 645 (1977)
234 S.E.2d 184
JOHNSON
v.
SCOTT et al.
53553.
Court of Appeals of Georgia.
Submitted March 7, 1977.
Decided March 18, 1977.
J. L. Jordan, for appellant.
Stephen J. Sasine, for appellees.
QUILLIAN, Presiding Judge.
The appellant filed an action to enforce statutory lien rights. The appellees answered and counterclaimed contending the appellant had breached a contract causing damages to the appellees in the amount of $1,060. The case came on for trial before a judge without a jury. The appellant having failed to appear, his complaint was dismissed and judgment entered on the counterclaim. On motion of the appellant, this order was set aside and a new judgment entered to the same effect but which contained findings of fact and conclusions of law. Appeal followed. Held:
The appellant contends that the findings of fact were mere conclusions and are without evidence to support them. In a case of this nature the judge's findings of fact shall not be set aside unless clearly erroneous American Appraisal Co. v. Whitley Const. Co., 126 Ga. App. 398, 399 (190 SE2d 838); Doyal Development Co. v. Blair, 137 Ga. App. 434 (224 SE2d 55)), and the judgment will not be disturbed where the record does not show error. Where, as here, there is no transcript of evidence, it is assumed that evidence was presented sufficient to sustain the judgment. Satterfield v. Satterfield, 236 Ga. 155 (1) (223 SE2d 136); Craigmiles v. Craigmiles, 237 Ga. 498 (228 SE2d 882); Butler v. Butler, 238 Ga. 198 (232 SE2d 246).
*646 Judgment affirmed. Smith and Shulman, JJ., concur.